Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 14, 2017

                                      No. 04-17-00313-CV

                          IN THE INTEREST OF L.C.S., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00974
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s brief was due on July 12, 2017. No brief or motion for extension has been
filed. We order Manuel Charles Rodriguez, Jr., appellant’s court-appointed appellate attorney, to
file appellant’s brief by July 21, 2017. Appellant is advised that no extensions of time will be
granted absent a showing of extraordinary circumstances. The court does not generally consider
a heavy work schedule to be an extraordinary circumstance. If the brief is not filed by the date
ordered, the court may abate the appeal and remand the case to the trial court for a hearing to
determine whether appellant or counsel has abandoned this appeal. See TEX. FAM. CODE ANN. §
107.013(a)(1) (giving indigent persons a right to counsel in parental-rights termination cases); In
re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to counsel includes the right to
effective counsel).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.

                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk